DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, and their depending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art of Kunishi et al. (US Publication 2008/0123248) is relied upon to disclose the structure of the external electrode.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoelbling et al. (WO 2007/054082 A1) in view of Kunishi (US Publication 2008/0123248).
In re claim 1, Hoelbling discloses a multilayer capacitor comprising: 
a capacitor body (1’ – Figure 23, ¶158; List of References) including first and second dielectric layers (2 – Figure 23, ¶158; List of References), alternately stacked with a plurality of internal 5electrodes (3, GND – Figure 24, ¶158; List of References) interposed therebetween, and including first and second surfaces (top and bottom surfaces of 1’ – Figure 23) opposing each other, third and fourth surfaces (front and back surfaces of 1’ – Figure 23) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (left and right surfaces of 1’ – Figure 23) connected to the first and second surfaces (Figure 23), connected to the third and fourth surfaces, 10and opposing each other (Figure 23); 
first and second external electrodes (4c – Figure 24, ¶158; List of References) disposed on the third and fourth surfaces of the capacitor body (Figure 23), respectively; and 
third and fourth external electrodes (4a, 4b – Figure 23, ¶158; List of References) disposed on the fifth and sixth surfaces of the capacitor body, respectively (Figure 23), 
15wherein the internal electrodes include: 
a first internal electrode (GND – Figure 24) disposed on the first dielectric layer (2 – Figure 25), having both ends connected to the first and second external electrodes (4c – Figure 25), respectively, and having a hole (GNDa – Figure 28, ¶158; List of References); 
a second internal electrode (left 3 – Figure 24, Figure 25) disposed on the second 20dielectric layer (Figure 24, Figure 25) so as to overlap a portion of the first internal electrode (GND – Figure 25) and be connected to the third external electrode (4a – Figure 25); and 
a third internal electrode (right 3 – Figure 24, Figure 25) disposed on the second dielectric layer (Figure 24, Figure 25) so as to overlap a portion of the first internal electrode (GND – Figure 25), be spaced apart from the second internal electrode (left 3- Figure 25), 25and be connected to the fourth external electrode (4b – Figure 25).
Hoelbling does not disclose portions of the fifth and sixth surfaces are uncovered by the third and fourth external electrodes, respectively. 
Kunishi discloses providing directly plated external electrodes (8, 9 – Figure 1, ¶48) on end surfaces of a capacitor component (1 – Figure 1, ¶50) that do not cover the entirety of the end surfaces (6, 7 – Figure 1, ¶45).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Kunishi to provide for a reduced size component (¶8, ¶10,¶58, ¶115 – Kunishi).
In re claim 2, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 1, as explained above. Hoelbling further discloses wherein in the first internal electrode (GND – Figure 25), the hole (GNDa – Figure 25) is elongated in a direction towards the third and fourth surfaces of the capacitor body (Figure 25).
In re claim 3, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 1, as explained above. Hoelbling further discloses wherein a position in which the hole (GNDa – Figure 25) is disposed in the first dielectric layer (2 – Figure 25) and a position in which the second and third internal electrodes (left 3, right 3 – Figure 25) are spaced apart from each other on the second 10dielectric layer (Figure 24, Figure 25)at least partially overlap each other in a direction in which the first and second dielectric layers are stacked (Figure 25).
In re claim 4, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 1, as explained above. Hoelbling further discloses wherein the 15first internal electrode (GND – Figure 25) includes first and second lead portions (L1, L2 – Figure 25EC) disposed at both ends thereof, respectively, and extending to be connected to the first and second external electrodes (4c – Figure 25EC), respectively.
In re claim 5, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 1, as explained above. Hoelbling further discloses wherein the first internal electrode (GND – Figure 25) has first and second groove portions (G1, G2 – Figure 24EC) disposed at both front ends thereof, respectively, in a direction toward the fifth and sixth surface of the capacitor body (Figure 24EC).
In re claim 6, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 1, as explained above. Hoelbling further discloses wherein the first internal electrode (GND – Figure 25EC) has at least one cut-out portion (portion surrounding L1, L2 – Figure 25EC) disposed in portions thereof exposed to the third and fourth surfaces of the capacitor body (Figure 25EC), respectively.
In re claim 7, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 1, as explained above. Hoelbling further discloses wherein the first internal electrode (GND – Figure 24, Figure 25) has a cut-out portion (portion surrounding L1, L2 – Figure 5EC) disposed at at least one corner thereof.
In re claim 8, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 1, as explained above. Hoelbling further discloses the second internal electrode (left 3 – Figure 25) includes: 
a first body portion (B1 – Figure 25EC) overlapping a portion of the first internal electrode (GND – Figure 25EC) ; and 
a third lead portion (L3 – Figure 25EC) extending from the first body portion (B1 – Figure 25EC) 15toward the fifth surface of the capacitor body (Figure 25EC).
In re claim 9, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 1, as explained above. Hoelbling further discloses wherein the third internal electrode (right 3 – Figure 25EC) includes: 
a second body portion (B2 – Figure 25EC) overlapping a portion of the first 20internal electrode (GND – Figure 25EC); and 
a fourth lead portion (L4 – Figure 25EC) extending from the second body portion (B2 – Figure 25EC) toward the sixth surface of the capacitor body (Figure 25EC).
In re claim 10, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 1, as explained above. Hoelbling further discloses wherein the 25first and second external electrodes (4c – Figure 23) extend from the third and DB1/ 120355482.1 Page 25fourth surfaces of the capacitor body to parts of the first and second surfaces of the capacitor body (Figure 23), and 
the third and fourth external electrodes (4a, 4b – Figure 23) extend from the fifth and sixth surfaces of the capacitor body to parts of the 5first and second surfaces of the capacitor body (Figure 23).
In re claim 12, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 1, as explained above. Hoelbling further discloses wherein the first internal electrode (GND – Figure 25) has the hole (GNDa – Figure 25) elongated toward the third and fourth surfaces of the capacitor body (Figure 25), and includes first and second lead portions (L1, L2 – Figure 25EC) disposed at both ends thereof, 15respectively, and extending to be connected to the first and second external electrodes (4c – Figure 25EC), respectively.
In re claim 13, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 12, as explained above. Hoelbling further discloses the second internal electrode (left 3 – Figure 25) includes: 
a first body portion (B1 – Figure 25EC) overlapping a portion of the first internal electrode (GND – Figure 25EC) ; and 
a third lead portion (L3 – Figure 25EC) extending from the first body portion (B1 – Figure 25EC) 15toward the fifth surface of the capacitor body (Figure 25EC).
In re claim 14, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 12, as explained above. Hoelbling further discloses wherein the third internal electrode (right 3 – Figure 25EC) includes: 
a second body portion (B2 – Figure 25EC) overlapping a portion of the first 20internal electrode (GND – Figure 25EC); and 
a fourth lead portion (L4 – Figure 25EC) extending from the second body portion (B2 – Figure 25EC) toward the sixth surface of the capacitor body (Figure 25EC).
In re claim 15, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 12, as explained above. Hoelbling further discloses wherein the 25first and second external electrodes (4c – Figure 23) extend from the third and DB1/ 120355482.1 Page 25fourth surfaces of the capacitor body to parts of the first and second surfaces of the capacitor body (Figure 23), and 
the third and fourth external electrodes (4a, 4b – Figure 23) extend from the fifth and sixth surfaces of the capacitor body to parts of the 5first and second surfaces of the capacitor body (Figure 23).
In re claim 16, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 1, as explained above. Hoelbling further discloses wherein the hole (GNDa – Figure 25) is spaced apart from outer edges of the first internal electrode (GND – Figure 25)
In re claim 17, Hoelbling discloses a multilayer capacitor comprising: 
a capacitor body (1’ – Figure 23, ¶158; List of References) including first and second dielectric layers (2 – Figure 23, ¶158; List of References), alternately stacked with a plurality of internal 5electrodes (3, GND – Figure 24, ¶158; List of References) interposed therebetween, and including first and second surfaces (top and bottom surfaces of 1’ – Figure 23) opposing each other, third and fourth surfaces (front and back surfaces of 1’ – Figure 23) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (left and right surfaces of 1’ – Figure 23) connected to the first and second surfaces (Figure 23), connected to the third and fourth surfaces, 10and opposing each other (Figure 23); 
first and second external electrodes (4c – Figure 24, ¶158; List of References) disposed on the third and fourth surfaces of the capacitor body (Figure 23), respectively; and 
third and fourth external electrodes (4a, 4b – Figure 23, ¶158; List of References) disposed on the fifth and sixth surfaces of the capacitor body, respectively (Figure 23), 
15wherein the internal electrodes include: 
a first internal electrode (GND – Figure 25) disposed on the first dielectric layer (Figure 25), including first and second lead portions (L1, L2 – Figure 25EC) 10disposed at both ends thereof, respectively, and extending to be connected to the first and second external electrodes (4c – Figure 25EC), respectively, having first and second groove portions (G1, G2 – Figure 24EC) disposed at both front ends thereof , respectively, in a direction towards the fifth and sixth surface of the capacitor body (Figure 24EC, Figure 23), and having 15at least one cut-out portion (portion surrounding L1, L2 – Figure 25EC, Figure 24EC) disposed in portions thereof exposed to the third and fourth surfaces of the capacitor body, respectively (Figure 24EC, Figure 25EC); 
a second internal electrode (left 3- Figure 25) disposed on the second dielectric layer so as to overlap a portion of the first internal 20electrode (GND – Figure 25) and be connected to the third external electrode (4b – Figure 25); and 
a third internal electrode (right 3 – Figure 25)  disposed on the second dielectric layer (Figure 25) so as to overlap a portion of the first internal electrode (GND – Figure 25), be spaced apart from the second internal electrode (left 3 – Figure 25), and be connected to the fourth external electrode (4a – Figure 25).
Hoelbling does not disclose portions of the fifth and sixth surfaces are uncovered by the third and fourth external electrodes, respectively. 
Kunishi discloses providing directly plated external electrodes (8, 9 – Figure 1, ¶48) on end surfaces of a capacitor component (1 – Figure 1, ¶50) that do not cover the entirety of the end surfaces (6, 7 – Figure 1, ¶45).
In re claim 18, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 17, as explained above. Hoelbling further discloses wherein the at least one cut-out portion (portions surrounding L1, L2 – Figure 25EC) is disposed at at least one corner thereof (Figure 25EC).
In re claim 19, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 17, as explained above. Hoelbling further discloses the second internal electrode (left 3 – Figure 25) includes: 
a first body portion (B1 – Figure 25EC) overlapping a portion of the first internal electrode (GND – Figure 25EC) ; and 
a third lead portion (L3 – Figure 25EC) extending from the first body portion (B1 – Figure 25EC) 15toward the fifth surface of the capacitor body (Figure 25EC).
In re claim 20, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 17, as explained above. Hoelbling further discloses wherein the third internal electrode (right 3 – Figure 25EC) includes: 
a second body portion (B2 – Figure 25EC) overlapping a portion of the first 20internal electrode (GND – Figure 25EC); and 
a fourth lead portion (L4 – Figure 25EC) extending from the second body portion (B2 – Figure 25EC) toward the sixth surface of the capacitor body (Figure 25EC).
In re claim 21, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 17, as explained above. Hoelbling further discloses wherein the 25first and second external electrodes (4c – Figure 23) extend from the third and DB1/ 120355482.1 Page 25fourth surfaces of the capacitor body to parts of the first and second surfaces of the capacitor body (Figure 23), and 
the third and fourth external electrodes (4a, 4b – Figure 23) extend from the fifth and sixth surfaces of the capacitor body to parts of the 5first and second surfaces of the capacitor body (Figure 23).
In re claim 22, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 17, as explained above. Hoelbling further discloses the second internal electrode (left 3 – Figure 25) includes: 
a first body portion (B1 – Figure 25EC) overlapping a portion of the first internal electrode (GND – Figure 25EC) ; and 
a third lead portion (L3 – Figure 25EC) extending from the first body portion (B1 – Figure 25EC) 15toward the fifth surface of the capacitor body (Figure 25EC) and
the third internal electrode (right 3 – Figure 25EC) includes: 
a second body portion (B2 – Figure 25EC) overlapping a portion of the first 20internal electrode (GND – Figure 25EC); and 
a fourth lead portion (L4 – Figure 25EC) extending from the second body portion (B2 – Figure 25EC) toward the sixth surface of the capacitor body (Figure 25EC).
In re claim 23, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 17, as explained above. Hoelbling further discloses wherein the hole (GNDa – Figure 25) is spaced apart from outer edges of the first internal electrode (GND – Figure 25)

2.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoelbling et al. (WO 2007/054082 A1) in view of Kunishi (US Publication 2008/0123248) and in further view of Togashi (US Publication 2008/0013248).
In re claim 11, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 1, as explained above. Hoelbling does not disclose the first to fourth external electrodes include plating layers disposed on surfaces thereof, respectively.
Togashi discloses external electrodes of a multilayer capacitor having plating layers (¶26).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating layers of Togashi to aid in a mounting process.

3.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoelbling et al. (WO 2007/054082 A1) in view of Kunishi (US Publication 2008/0123248) and in further view of Lee et al. (US Publication 2009/0059469).
In re claim 24, Hoelbling in view of Kunishi discloses the multilayer capacitor of claim 1, as explained above. Hoelbling does not explicitly disclose a substrate (20 – Figure 4, ¶74) having first to fourth electrode pads (31-34 – Figure 4, ¶74) disposed 20on an upper surface thereof (Figure 4); and 
A capacitor (100 -Figure 1, Figure 4, ¶64) mounted on the substrate so that the first to fourth external electrodes are connected to the first to fourth electrode pads (Figure 1, Figure 4), respectively.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the mounting structure of Lee to allow the capacitor element to communicate with external electronic components. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiode (US Publication 2020/0203720)			Figure 1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/            Primary Examiner, Art Unit 2848